Citation Nr: 0124389	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  99-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1. Entitlement to an effective date earlier than April 19, 
1996, for the grant of service connection for degenerative 
arthritis of the lumbar spine.

2. Entitlement to an initial rating in excess of 20 percent 
for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, that granted the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine at a 10 percent evaluation, 
effective April 19, 1996.  The veteran disagrees with the 
effective date of that grant, and the initial rating 
assigned.  During the pendency of this appeal, a rating 
decision dated June 2000 increased the veteran's initial 
rating to 20 percent disabling.  A hearing was held before 
the undersigned member of the Board in Washington in August 
2001.

The Board notes that the veteran has appealed the initial 
rating assigned for the service-connected degenerative joint 
disease of the lumbar spine following the grant of service 
connection for that condition.  In light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999), the Board has construed the issues as on involving 
the propriety of the initial evaluation assigned.

The veteran's clam of entitlement to an initial rating in 
excess of 20 percent for degenerative arthritis of the lumbar 
spine will be addressed in the REMAND portion of this 
decision.





FINDINGS OF FACT

1. Following a rating action by the RO in July 1976, the 
veteran was notified in a letter dated August 1976 that 
his claim for service connection for degenerative 
arthritis of the lumbar spine was denied.

2. No communication was received from the veteran in the one 
year following notification of the July 1976 rating 
decision which can be construed as a notice of 
disagreement with that decision.

3. The veteran's application to reopen his claim for service 
connection for degenerative arthritis of the lumbar spine 
was received on April 19, 1996.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 19, 
1996, for an award of service connection for degenerative 
arthritis of the lumbar spine have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000 (hereinafter, "VCAA"), by virtue of the rating 
decisions dated July 1996, March 1997, June 1997, and June 
2000, the Statement of the Case issued June 1997, and the 
Supplemental Statement of the Case dated August 2000, the 
veteran and his representative were given notice of the 
information and medical evidence necessary to substantiate 
his claims.  The RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
veteran has been afforded two VA examinations during the 
course of this appeal, dated March 1997 and April 2000.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran as regards the 
veteran's claim for an earlier effective date.  Therefore, 
further development and further expending of VA's resources 
as to that claim is not warranted.  Accordingly, after 
examining the record, the Board determines that no further 
assistance to the veteran is required for this issue, because 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See 38 U.S.C. §§ 5103, 
5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).


The veteran and his representative contend that an earlier 
effective date is warranted for the veteran's service 
connected degenerative arthritis of the lumbar spine.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  For disability benefits arising from direct service 
connection, the effective date shall be the date entitlement 
arose if the claim is received within one year after 
separation from active duty; otherwise the effective date 
shall be the date of the receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2000).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2000).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (2000), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.

Further, under 38 C.F.R. § 3.157 (2000), an informal claim 
may consist of a report of examination.  A report of 
examination will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  Id.

The evidence shows that the veteran separated from service in 
February 1954.  The veteran did file a claim in February 1970 
for a pension related to cervical lesions, but did not apply 
for service connection for any back condition at that time.  
The veteran was denied a pension at that time by a rating 
decision dated October 1970.
In July 1975 the veteran filed another claim, this time 
including a claim of entitlement to service connection for a 
back disability.  By a rating decision dated July 1976, the 
veteran's back disability was found to be not service 
connected, however, the veteran at that time was granted a 
nonservice-connected pension.  The rating decision at that 
time noted that the veteran's service medical records were 
incomplete, however, the report of a January 1954 discharge 
examination showed a history of back fracture, but did not 
show anything concerning the veteran's cervical myelopathy or 
any of the other conditions that the veteran was claiming.  
The veteran did not appeal this rating decision.

In April of 1996, the veteran submitted an application to 
reopen his claim for "service connected" disability.  Because 
the veteran did not specify what disability he was claiming 
service connection for, his claim was denied by a rating 
decision dated July 1996.  However, in November 1996 the 
veteran indicated that he was requesting his claim of 
entitlement to service connection for a back disability be 
reopened.  A rating decision dated January 1997 again denied 
the veteran's claim, because, although the new evidence 
received, the veteran's statements and morning reports, did 
indicate that the veteran was treated at Walter Reed Medical 
Center, the RO indicated that the evidence of record did not 
show that the veteran's degenerative arthritis of the 
lumbosacral spine was incurred during active service.

Subsequently, the veteran was given a VA examination in March 
1997, and, based on the results of that examination, a March 
1997 rating decision granted service connection for 
degenerative joint disease of the lumbar spine, effective, 
April 19, 1996.  That decision was based on the fact that the 
examiner noted that, although the veteran's back condition 
existed prior to military service, it permanently worsened as 
a result of service.

In May 1997, the veteran disagreed with the assigned 
effective date for the grant of service connection for back 
disability.  In this regard, the veteran noted in his August 
2001 hearing that he had suffered from back problems for many 
years, and that he had just recently been able to acquire 
morning reports that were not already of record, which 
indicated that he was treated at Walter Reed Army Hospital 
while in service.  The veteran further asserted that he felt 
that a duty to assist was breached in 1976, when he was first 
denied service connection for his back disability, because an 
opinion was not obtained by a doctor at that time as to 
whether his back disability was service related.

As noted above, the effective date of an increased rating 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  In the instant case, the date entitlement to service 
connection arose could arguably be the date that the veteran 
received a medical opinion relating his back disability to 
service, which was March 4, 1997.  However, the RO granted 
the veteran service connection back to the date of receipt of 
this claim, April 19, 1996, and the Board agrees with the RO 
in this date.  Under these circumstances, the veteran can 
have an effective date no earlier than that claim.  As to 
this issue, the law is very clear, and the veteran would not 
be entitled to an earlier effective date. 

As to the newly submitted morning reports that were not of 
record at the time of the veteran's original claim, the Board 
notes that it is true that these records were not in the 
veteran's claims folder at the time this case was initially 
decided in 1976.  However, at that time, there were partial 
service medical records and morning reports of records 
available that indicated that the veteran had been 
hospitalized in service, and had suffered some back injury.  
The morning reports submitted in November 1996 only indicate 
that the veteran was hospitalized at Walter Reed for a period 
of time while in service, and do not indicate what the 
veteran was hospitalized for.  Attempts were made to retrieve 
these records from both Walter Reed Army and the National 
Personnel Records Center (NPRC).  Walter Reed hospital 
indicated that these records would have been retired to the 
NPRC, however, the NPRC has indicated, in response to VA 
requests, that these records may have been destroyed in the 
1973 NPRC fire.  NPRC could not confirm the existence of such 
records; only the fact that if they had been stored at the 
Records Center, they would have been stored in an area 
damaged by the fire.  The Board realizes in cases such as 
these, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of this veteran's claim was 
undertaken with this duty in mind.  However, it is quite 
clear from the language of the March 1997 rating decision 
that the veteran was granted service connection for his back 
disability not because of the newly discovered existence of 
morning reports, but because of the opinion of a VA examiner 
who indicated that, although the veteran had a history of 
back pain prior to service, it was in his opinion quite 
likely that the car accident the veteran was involved in 
during service was responsible for exacerbation of his back 
pain.  As such, the Board finds that the newly submitted 
morning reports are not material as to the issue of 
entitlement to an earlier effective date.

As noted above, the veteran has also argued that, in 1976, he 
should have received the benefit of a doctor's opinion, which 
he believes would have indicated that his back problems were 
related to or exacerbated by service.  However, it is noted 
that the veteran and his representative indicated, in their 
August 2001 hearing, that they were not arguing that there 
was clear and unmistakable error (CUE) in the 1976 decision.  
However, the Board points out that a violation of the duty to 
assist, even if found, is not sufficient grounds to maintain 
a CUE claim, nor is it a viable argument for an earlier 
effective date.  See, e.g., Cook v. Principi, No. 00-7171, 
slip op. at 5-8 (Fed. Cir. Jul. 20, 2001) (rejecting the 
argument that a breach of the duty to assist, based on the 
notion that VA failed to provide an additional medical 
examination, vitiated the finality of a prior unappealed 
claim).  Therefore, the veteran's argument in this regard is 
unavailing.


The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski 1 
Vet.App. 49 (1990).  As to the claim for an earlier effective 
date, the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  

ORDER

Entitlement to an effective date earlier than April 19, 1996, 
for the grant of service connection for degenerative 
arthritis of the lumbar spine, is denied.


REMAND

The veteran and his representative also contend that an 
increased rating is warranted for his service connected 
degenerative arthritis of the lumbar spine, currently 
evaluated as 20 percent disabling.  From a careful review of 
the evidence in this case, the Board has determined that 
there is additional development that must be completed by the 
RO prior to appellate review of the veteran's claim for an 
increased rating for degenerative arthritis of the lumbar 
spine.

One of the veteran's main arguments, in his August 2001 
hearing, was that the issue of bilateral neuropathy had not 
been addressed in any of his prior rating decisions.  The 
evidence of record indicates that the medical findings 
contained in the report of VA examination conducted in April 
2000 show that the veteran was found to have a 4/10 sensory 
deficit all over the right lower extremity, and a 2/10 
sensory deficit over the left lower extremity.  However, the 
rating decisions entered during the pendency of this appeal 
do not appear to have considered the issue of the veteran's 
sensory deficits as they relate to his service connected 
degenerative arthritis of the lumbar spine.

In that regard, the Board observes that the record reflects 
that the veteran's service-
connected degenerative arthritis of the lumbar spine is 
currently rated as 20 percent disabling pursuant to 
Diagnostic Code 5292, for moderate limitation of motion of 
the lumbar spine.  Notably, the United States Court of 
Veterans Appeals (Court) has held that the potential 
application of various other provisions of the regulations 
governing increased compensation benefits must be considered, 
as well as the entire history of the appellant's disability, 
in reaching a determination on the claim. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Further, the Board notes that the Court has also held that 
the veteran can be rated
separately for different manifestations of the same injury, 
where "none of the
symptomatology for any one of [the] conditions is duplicative 
of or overlapping
with the symptomatology of the other... conditions," and that 
such a rating does not constitute pyramiding prohibited by 38 
C.F.R. § 4.14 (1996).  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  As the record is unclear as to whether the RO 
considered whether any bilateral neuropathy the veteran 
suffered from was evaluated in light of Esteban, the Board 
determines that additional development must be undertaken to 
ensure that all manifestations were appropriately rated.

Finally, the Board notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the back.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Upon REMAND, the examiner must take into 
account DeLuca when conducting his examination, and set forth 
all findings in that regard in his report.

(NOTE:  There appears to be a clerical error with respect to 
the effective date (April 16, 1996) recorded on the June 26, 
2000 rating decision for the 20 percent rating assigned for 
degenerative arthritis of the lumbar spine.  While this 
clerical error does not alter the date of payment on which 
compensation benefits have been paid at the 20 percent rate, 
see 38 C.F.R. § 3.31 (2001), this error should nonetheless be 
remedied by the RO.  Accordingly, this matter is referred to 
the RO for appropriate action).

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's
claim, the case is REMANDED to the RO for the following 
actions.

1. The RO should contact the veteran, as 
well as his representative, and ask 
that he provide the names and 
addresses of all medical care 
providers who have recently treated 
him for his degenerative arthritis of 
the lumbar spine.  After securing any 
necessary release(s), the RO should 
request copies of all indicated 
records which have not been previously 
secured and associated with the claims 
folder.  If the search for any 
requested records yields negative 
results, that fact should clearly be 
documented in the veteran's claim 
file, and he should be so notified.

2. Thereafter, the veteran is to be 
afforded a VA examination for the 
purpose of determining the nature and 
severity of his degenerative arthritis 
of the lumbar spine.  The claims file 
should be made available to the 
examiner.  The examination must 
include a detailed review of the 
veteran's history, a thorough clinical 
evaluation, and all appropriate 
testing needed to ascertain the status 
of the disorder.  The results of all 
clinical and laboratory testing must 
be fully delineated and appropriate 
diagnoses rendered. 

3. The examiner should be asked to 
determine whether any (or all) of the 
conditions identified, to specifically 
include any bilateral neuropathy 
diagnosed, is a manifestation of the 
veteran's service-connected 
degenerative arthritis of the lumbar 
spine; and, if so, to determine, if 
possible, whether the symptomatology 
for any one (or all) of those 
conditions is separate and distinct 
from, or is duplicative of or 
overlapping with, the symptomatology 
of the other conditions.  All 
opinions, and the supporting 
rationales, should be in writing.

4. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act and its 
implementing regulations at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159) are 
fully complied with and satisfied.

6. Upon completion of the foregoing and 
any further development deemed 
warranted, the RO should readjudicate 
the veteran's claim for an initial 
rating in excess of 20 percent for 
degenerative arthritis of the lumbar 
spine, including consideration of 
DeLuca and Fenderson, both supra.  
Additionally, the RO should determine 
whether a separate rating should be 
assigned for bilateral neuropathy, or 
any other condition, in light of 
Esteban, supra.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 



